Citation Nr: 0308596	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 2, 1993, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION


The veteran had active military service from June 1966 to 
June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from various rating decisions of the RO.  

In April 1994, the RO granted service connection and assigned 
an initial 30 percent rating for PTSD, effective June 2, 
1993.  The veteran filed a notice of disagreement with the 
assigned rating for PTSD, as well as with the effective date 
assigned, in April 1995.  The veteran also expanded the 
issues by including a claim of entitlement to a total rating 
based on individual unemployability (TDIU).  In December 
1995, the RO increased the evaluation of PTSD to 70 percent, 
effective June 2, 1993, and awarded a TDIU.  In a February 
1997 letter, the RO requested that the veteran clarify the 
issues raised in his April 1995 notice of disagreement.  In 
an October 1997 statement, the veteran responded that he only 
disagreed with the effective date assigned for service-
connected PTSD.  In a December 1997 statement, the veteran 
reiterated that he was in disagreement with the effective 
date assigned for service-connected PTSD, and he was in 
complete agreement with the December 1995 rating decision 
assigning a 70 percent rating for PTSD and awarding a TDIU.  
Following these statements, the RO issued a statement of the 
case (SOC) in May 1998 on the issue of entitlement to an 
earlier effective date for the award of service connection 
for PTSD.  The veteran submitted a substantive appeal in June 
1998.  In February 1999, the RO granted a 100 percent rating 
for PTSD, effective August 1, 1998.

In January 2000, the RO awarded a 40 percent rating for the 
veteran's service-connected low back disability, effective 
August 6, 1993.  The veteran filed a notice of disagreement 
in November 2000, contending that his service-connected low 
back disability warranted a 60 percent rating.  The RO issued 
an SOC concerning that issue in January 2001.  The veteran 
submitted a substantive appeal later in January 2001, 
reiterating that his low back disability warranted a 60 
percent rating.  In June 2002, the veteran's representative 
submitted a memorandum restating that the veteran sought a 60 
percent evaluation for his low back disability.  As the 
veteran requested, in July 2002, the RO granted an evaluation 
of 60 percent for the veteran's service-connected low back 
disability, effective August 6, 1993.  .

The Board underscores that, in a June 2002 response to a 
specific RO inquiry, the veteran's representative specified 
that the veteran only wished to continue the appeal on two 
issues:  an earlier effective date for the award of service 
connection for PTSD and an increased rating for low back 
pain, to 60 percent.  In view of the veteran's stated 
satisfaction with the award of the initial 70 percent rating 
assigned for PTSD, and a TDIU, prior to the August 1, 1998 
award of the 100 percent rating for PTSD, and the grant of 
the benefit sought as regards the 60 percent rating assigned 
for low back disability (see veteran's January 2001 
substantive appeal and the representative's June 2002 
statement), the only issue remaining in appellate status, is 
the claim for an earlier effective date for the award of 
service connection for PTSD.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran filed a claim for service connection for PTSD 
on September 7, 1993; there is no allegation or evidence to 
establish any earlier claim for PTSD.

3.  In April 1994, the RO awarded the veteran service 
connection for PTSD, effective June 2, 1993; the basis for 
the award was medical evidence that the veteran was treated 
at a VA hospital on an outpatient basis since June 2, 1993.




CONCLUSION OF LAW

The criteria for an effective date earlier than June 2, 1993, 
for the award of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.150, 3.151, 3.155, 3.159, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the May 1998 statement of the case, and the 
May 2002 and July 2002 supplemental SOCs, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Furthermore, in August 2001, 
the RO issued a letter informing the veteran the evidence 
necessary to award an earlier effective date.  Hence, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim and 
(as evidenced by, e.g., the August 2001 RO letter soliciting 
information and/or evidence), have been afforded 
opportunities to submit such information and evidence.  

The Board acknowledges the veteran's assertion that the SOC 
and supplemental SOC (SSOC) were insufficient.  However, the 
Board has reviewed the SOC and SSOCs of record, and finds no 
procedural defect, pursuant to 38 C.F.R. §§  19.29 and 19.31.  
The RO listed the applicable laws and regulations, cited the 
evidence used in its determination, and discussed how the 
laws and regulations affected its determination.  Hence, the 
record presents no basis for remand of this case for 
reissuance of the documents described above.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The August 2001 RO letter informed the veteran what 
information or evidence he could provide in support of the 
claim.  The RO requested that the veteran identify VA sources 
of treatment so that records could be obtained.  In addition, 
the RO notified the veteran that it would assist in obtaining 
relevant evidence, such as medical records, employment 
records, or records from other Federal agencies, and the RO 
provided authorization forms necessary to obtain records from 
non-VA sources.  Furthermore, the RO invited the veteran to 
submit a personal statement or statements from lay witnesses.  

Further, the Board finds that all necessary development has 
been accomplished, to the extent possible.  The RO obtained 
pertinent treatment records from the Durham VA Medical Center 
(VAMC) treatment.  (The veteran submitted a medical release 
for a "Dr. Hertzberg" and later indicated that such 
treatment would be reflected Durham VAMC treatment records.)  
The RO requested and obtained records from the Social 
Security Administration (SSA), and, as an added measure, 
issued another request for any additional SSA records that 
could be relevant to the claim.  Significantly, neither the 
veteran nor his representative asserts, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim on appeal 
that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

In June 1968, the veteran filed a claim of entitlement to 
service connection for his back.  The RO subsequently granted 
the claim in December 1968.  No documents are associated with 
the claims file following the December 1968 RO award, until 
February 1972.

In September 1993, the veteran submitted a letter indicating 
that he underwent medical treatment for post-traumatic stress 
disorder at the VA Medical Center (VAMC) located in Durham, 
North Carolina.  The veteran stated that he was encouraged to 
seek medical treatment for PTSD over the years, but his 
initial visit to the VA PTSD clinic was in May 1993.  The 
veteran submitted four lay statements from family and friends 
recounting the veteran's problems with anger since his 
discharge from service.

In October 1993, the veteran's representative submitted a 
report from the veteran's treating VA psychologist.  In the 
report, dated in October 1993, the VA psychologist explained 
that the veteran met the diagnostic criteria for chronic and 
current PTSD.  Later the same month, the RO received an 
evaluation report from private psychologist, K. Briggs, M.D., 
who opined that the veteran was 100 percent disabled due to 
PTSD.  Dr. Briggs added that the veteran's PTSD signs and 
symptoms, since November 5, 1992, manifested to such a 
severity as to render the veteran unable to obtain or retain 
employment.

The RO subsequently obtained outpatient treatment reports 
from the Durham VAMC.  The records obtained spanned from June 
1993 to November 1993.  On June 2, 1993, the veteran was 
referred for a mental health consultation following reports 
of recurrent nightmares and flashbacks.  On evaluation in 
July 1993, the veteran's complaints included insomnia and 
"crying spells."  He reported a history of PTSD.  The VA 
physician diagnosed probable PTSD and dysthymia.  He was 
diagnosed with probable PTSD again in July 1993 following 
similar complaints.

By RO referral to a private psychologist, in November 1993, 
the veteran underwent psychological examination.  The veteran 
provided a history of never receiving psychiatric treatment 
until three months prior, when he was referred to the Durham 
VAMC mental hygiene clinic.  According to the November 1993 
VA examination report, the results of the psychological 
evaluation were consistent with the diagnosis of PTSD in an 
individual with a concomitant major depressive disturbance.  
The RO subsequently granted entitlement to service connection 
for PTSD in April 1994.  

In January 1995, the veteran submitted a copy of an 
administrative decision by the Social Security Administration 
(SSA).  In the January 1995 decision, the SSA determined that 
the veteran had been disabled since August 10, 1993, and he 
had not engaged in any substantial gainful activity since the 
disability onset date.  The SSA decision cited the veteran's 
PTSD and dysthymia as disorders underlying its disability 
determination.

In his notice of disagreement, received by the RO in May 
1995, the veteran argued that the effective date for service 
connection of PTSD should reflect the onset date cited in Dr. 
Brigg's October 1993 letter, namely November 5, 1992.



II.  Analysis

The veteran asserts that earlier effective date for the grant 
of service connection for PTSD is in order.  Specifically, he 
maintains that he has corroborating evidence that he has 
experienced disabling PTSD symptoms since November 5, 1992, 
and, therefore, an effective date reflecting that day is 
warranted.  

The governing law and regulation clearly state that the 
effective date for a grant of service connection is the day 
following the date of separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. §§ 5110(a),(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Clearly, the veteran has not asserted, and the evidence does 
not establish, any claim for service connection for PTSD 
within one year of his separation from service.  On the 
contrary, a review of the record reveals that the first claim 
for service connection for PTSD, a statement indicating an 
intent to seek compensation for PTSD, was filed on September 
7, 1993.  While, consistent with the relevant legal authority 
cited to above, the RO need not have assigned an effective 
date prior to the September 7, 1993 date of claim, the RO 
elected to assign the effective date based on the earliest 
record of VA treatment for PTSD, a Durham VAMC consultation 
referral dated on June 2, 1993.  Considering the evidence of 
record in light of the governing statute and regulation, the 
Board finds that the record presents no legal basis for 
assignment of an even earlier effective date.

The veteran and his representative have pointed to evidence 
showing that the veteran presented symptoms of totally 
disabling PTSD as early as November 5, 1992.  However, even 
if the Board were to find that such evidence reflects 
November 5, 1992 as the date entitlement arose, it would not 
provide a basis for a grant of an effective date earlier than 
June 5, 1993 in this case.  The relevant legal authority 
specifically provides that, in a case, such as this, in which 
the claim for benefits was filed more than one year after 
separation from service, the effective date for a grant of 
service connection is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§§ 5110(a),(b); 38 C.F.R. § 3.400(b)(2) (emphasis added).  
While, as regards claims for VA disability pension benefits, 
and claims for increased ratings, legal authority exists for 
assigning an effective date within one year prior to the 
filing of the claim if certain criteria are met (see 
38 C.F.R. §§ 3.400(b)(1) and 3.400(o)(2), respectively), no 
similar authority exists with respect to claims for service 
connection.  The pertinent laws and regulations governing 
effective dates are clear and specific, and the Board is 
bound by them.  See 38 U.S.C.A. § 7104. 

For all the foregoing reasons, the Board concludes that the  
claim for an effective date earlier than June 2, 1993, for 
the award of service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

An effective date earlier than June 2, 1993, for the award of 
service connection for PTSD is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

